REASONS FOR ALLOWANCE
Claims 8-13, 15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 15, a process for reducing the molecular weight of nitrile rubber comprising conducting a metathesis reaction in the presence of a ruthenium complex catalyst selected from the group consisting of M71 SIPr, M73SIPr and M74SIPr
    PNG
    media_image1.png
    226
    245
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    178
    202
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    210
    232
    media_image3.png
    Greyscale
.
Claims 8-13 depend from claim 15 and therefore contain the limitations of claim 15.
The present claims are allowable over the closest prior art, namely Obrecht (US 2009/0069516) and Dewaele (WO 2016/058062).
Obrecht fails to teach the specific electron withdrawing groups present on the carbene ligand. Obrecht fails to provide a motivation to use the claimed specific electron withdrawing groups.
Dewaele teaches the depolymerization of polybutadiene and provide an example where M73 SIPr is used (pg. 9-10). Dewaele falls outside the scope of the instant invention because polybutadiene is structurally distinct from the claimed nitrile rubber. There is no expectation of success that a catalyst for polybutadiene will function for process using nitrile rubber. Additionally, the example of Dewaele is a comparative example and therefore teaches away from using the claimed M73 SIPr.

Because the limitations of claim 15 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764